DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 8, filed 03/09/2022, with respect to the 35 USC 112(a) rejection of claim 20 have been fully considered and are persuasive.  
The cancellation of claim 20 is hereby acknowledged.
Applicant’s arguments, see Pgs. 8-13, filed 03/09/2022, with respect to the 35 USC 103 rejections under Cabos and Kumar have been fully considered but are not persuasive.  
Applicant alleges that Cabos and Kumar do not render obvious the following limitations of independent claim 1: “a basic flight data acquisition unit configured to acquire basic flight data from an external flight plan development system present at a flight plan provider, outside of an aircraft,”, “the basic flight data comprising ` weight to be loaded into the aircraft,”, and “a viewer, and a display manager on the viewer, configured to display, on the viewer, simultaneously a basic flight data display window including at least the theoretical value of the weight of fuel obtained from the external flight plan development system…” The Examiner respectfully disagrees.
Regarding the limitations “a basic flight data acquisition unit configured to acquire basic flight data from an external flight plan development system present at a flight plan provider, outside of an aircraft,” and “the basic flight data comprising at least one theoretical fuel weight to be loaded into the aircraft,”, Applicant argues that the fuel tankering recommendations of Kumar “do not correspond to basic flight data acquired from an external flight plan development system present at a flight plan provider, outside of an aircraft.” The Examiner disagrees and refers to paragraph [0016] of Kumar, which discloses “A fuel tankering recommendation is a recommended amount of fuel uplift to be made at each stopover to attain optimal fuel costs for a trip composed of multiple legs.” While in paragraph [0035] the fuel tankering calculations are performed locally on the aircraft, the Examiner notes that Kumar is not relied upon for the basic flight data acquisition unit which acquires basic flight data from an external flight plan development system present at a flight plan provider; this limitation is taught by Cabos in at least paragraphs [0055] and [0060]. Rather, Kumar is relied upon for a teaching of a particular kind of basic flight data (i.e., the theoretical fuel weight to be loaded into the aircraft). As the fuel tankering recommendations of Kumar are specifically made with respect to a trip composed of multiple legs, one of ordinary skill in the art would recognize such a fuel weight as basic flight data comprising at least one theoretical fuel weight to be loaded into the aircraft. Accordingly, one would be motivated to combine the teachings of Cabos and Kumar such that the theoretical fuel weight of Kumar are included in the basic flight data of Cabos which are communicated from an external flight plan development system present at a flight plan provider.
Regarding the limitation “a viewer, and a display manager on the viewer, configured to display, on the viewer, simultaneously a basic flight data display window including at least the theoretical value of the weight of fuel obtained from the external flight plan development system…” Applicant argues that Kumar does not disclose a display, nor a display manager suitable for simultaneously displaying on the display a basic flight data display window comprising at least one theoretical fuel weight value obtained by the external flight plan system and a proposed flight data display window comprising at least one proposed fuel weight determined by a proposed flight data calculating unit “located in the aircraft”. The Examiner first notes that independent claim 1 does not require that the proposed flight data calculating unit be located in the aircraft. Applicant specifically argues that Kumar does not recite the simultaneous display of several proposed values but instead recites the simultaneous display of at least one theoretical value obtained from an external flight plan development system present at a flight plan provider, outside of an aircraft, and at least one proposed value calculated based on the actual operational specifications of the aircraft and on at least one specified trajectory of the aircraft. However, the Examiner again notes that Kumar is not relied upon for the basic flight data acquisition unit which acquires basic flight data from an external flight plan development system present at a flight plan provider; this limitation is taught by Cabos in at least paragraphs [0055] and [0060]. Accordingly, the combination of Kumar and Cabos would entail the display of the theoretical value of the weight of fuel of Kumar obtained from the external flight plan development system of Cabos. With respect to simultaneous display, the Examiner first refers to paragraph [0053] of Kumar, which discloses “The process 400 then identifies one or more of the subset of permutations associated with the lowest costs of the plurality of costs, wherein the fuel tankering recommendations comprise the one or more of the subset of permutations… In some embodiments, however, the process 400 identifies a particular number of lowest-cost options for fuel tankering by recognizing that a particular number of the subset of permutations associated with the lowest monetary cost.” Kumar further teaches in paragraph [0033] that “The at least one processor 202, the user interface 206, and the display device 212 are cooperatively configured to display, render, or otherwise convey one or more graphical representations or images associated with fuel tankering recommendations on the display device 212…” Thus, Kumar is capable of displaying multiple graphical representations or images associated with fuel tankering recommendations. As Kumar identifies a particular number of lowest-cost options for fuel tankering, the teachings of paragraph [0033] suggest that such proposed values of the weight of fuel could be displayed simultaneously.
Regarding claim 18, Applicant argues that Cabos and Kumar do not render obvious “wherein the aircraft actual operational specifications acquisition unit is configured to acquire defect, failure and/or dispatch data from the aircraft,”. The Examiner respectfully disagrees, and first refers to paragraph [0021] of Kumar, which discloses that “The server 108 may store and provide any type of data used to calculate fuel tankering recommendations. Such data may include… aircraft wear and tear data.” While the Examiner acknowledges that the server 108 is located externally from the aircraft, one must consider how the server 108 obtains the aircraft wear and tear data. Paragraph [0024] of Kumar discloses “During typical operation, the computing device 102 obtains relevant data associated with the fuel tankering and fuel consumption of the aircraft 104 from the one or more avionics systems 106 and the remote system 108. The computing device 102 then uses the relevant data to compute fuel tankering recommendations for a current flight route of the aircraft…” Paragraph [0018] specifically indicates that one or more avionics systems 106 are onboard the aircraft 104. As paragraph [0021] indicates, aircraft wear and tear is included in the list of types of data used to calculate fuel tankering recommendations. Therefore, a combination of the teachings of Cabos and Kumar does teach the claimed acquisition of defect, failure and/or dispatch data from the aircraft.
Accordingly, the 35 USC 103 rejections under Cabos and Kumar are upheld.
Applicant’s arguments, see Pgs. 13-14, filed 03/09/2022, with respect to the 35 USC 103 rejections under Cabos, Kumar, and LaPorte have been fully considered but are not persuasive.  
Regarding independent claim 19, Applicant argues that Cabos, Kumar, and LaPorte fail to render obvious “using a low-speed performance determining application configured to determine a maximum weight of the aircraft allowing the aircraft to take off and/or land on the given terrain based on the airplane context.” However, the Examiner respectfully disagrees with Applicant’s mapping of the “dimensioning obstacles” of LaPorte to the airplane context; rather, the “dimensioning obstacles” is mapped to the takeoff or landing of the aircraft on a given terrain (i.e., the terrain including the obstacles which are dimensioned) rather than the airplane context. In Col. 3 lines 23-37 of LaPorte, it is disclosed that “a maximum takeoff weight and associated characteristic speeds are determined, relating to a given auxiliary trajectory and to nominal conditions…” The Examiner notes that, under broadest reasonable interpretation, the nominal conditions of an airplane would correspond to an airplane context.
Accordingly, the 35 USC 103 rejections under Cabos, Kumar, and LaPorte are upheld.
Applicant’s arguments, see Pgs. 14-15, filed 03/09/2022, with respect to further 35 USC 103 rejections have been fully considered but are not persuasive.
Applicant argues that the rejection of the dependent claims should be withdrawn under similar reasoning to the arguments relating to independent claim 1. However, for the reasons discussed above, the rejection of independent claim 1 is upheld. 
Accordingly, the 35 USC 103 rejections of the dependent claims is similarly upheld.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabos (US 2013/0046422 A1) in view of Kumar et al. (US 2018/0189704 A1), hereinafter Kumar.

Regarding claim 1, Cabos teaches an aircraft operational flight plan establishing system, comprising:
a basic flight data acquisition unit configured to acquire basic flight data from an external flight plan development system present at a flight plan provider, outside of an aircraft, the basic flight data being data of a basic flight plan,
Cabos teaches ([0055]) that "FIG. 3 shows a data exchange diagram of a flight planning system 50, which is part of the flight information system 10 on board the aircraft 11. The flight planning system 50 comprises a flight planning unit 51 which is realized as one of the onboard applications 36 the airborne system 34 of FIG. 2. The flight planning unit 51 is connected to a main data assembly 52 via a secure channel 33 [i.e., flight planning unit 51 serves as a basic flight data acquisition unit connected to main data assembly 52]. A main database 54 of the main data assembly 52 is connected to an external data source 35 and an airline data source 56." FIG. 3 (shown below) demonstrates that the airline data source 56 includes information pertaining to maintenance, engineering, schedule, mission data, and operations control – all information one of ordinary skill in the art would understand as basic flight data. Cabos further teaches ([0060]): "FIG. 4 shows a generation process for mission data subsets. Mission data subsets are the data and information which refers to a particular flight or mission of an aircraft and which is stored in the main data assembly 52 of the ground-based component. A mission data subset is passed to the aircraft system 34 by Bluetooth or satellite or portable data carrier such as a USB device."

    PNG
    media_image1.png
    797
    993
    media_image1.png
    Greyscale

an aircraft actual operational specifications acquisition unit configured to acquire actual operational specifications of the aircraft intended to perform the flight according to an operational flight plan, the actual operational specifications including an airplane context,
Cabos teaches ([0057]): "The flight planning unit 51 obtains input data via the secure channel 53. The input data which is provided by the ground-based components to the airborne system 34 may include data published by the airline's commercial scheduling department, engineering and maintenance, crew management, loading data relating to the expected number of passengers, and expected freight and cargo load, navigational data, including over flight permissions, aircraft specific data, including the Minimum Equipment List (MEL) status of the aircraft 11, and NOTAM and weather data and information." Cabos further teaches ([0093]): "The flight optimization module 61 carries out the vertical optimization taking into account the fuel carried onboard, performance information provided by the airline, such as the rate at which the engines burn the fuel..." Thus, the rate at which the engines burn the fuel (i.e., an actual operational specification of the aircraft) is included in the information provided by the airline.
However, Cabos does not outright teach basic flight data comprising theoretical and proposed fuel weights to be loaded into the aircraft, airplane context comprising at least constraints related to a particular state of the aircraft in terms of defects and/or failures on one of several pieces of equipment of the aircraft, and a viewer/display manager configured to display the theoretical and proposed fuel weights. Kumar teaches methods and an apparatus for providing fuel tankering data onboard an aircraft, comprising:
the basic flight data comprising at least one theoretical fuel weight to be loaded into the aircraft;	
Kumar teaches ([0016]): "A fuel tankering recommendation is a recommended amount of fuel uplift to be made at each stopover to attain optimal fuel costs for a trip composed of multiple legs." ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308)." As the fuel tankering recommendations of Kumar are specifically made with respect to a trip composed of multiple legs, one of ordinary skill in the art would recognize such a fuel weight as basic flight data comprising at least one theoretical fuel weight to be loaded into the aircraft. Accordingly, one would be motivated to combine the teachings of Cabos and Kumar such that the theoretical fuel weight of Kumar are included in the basic flight data of Cabos which are communicated from an external flight plan development system present at a flight plan provider.
the airplane context comprising: a type and/or an age of engines of the aircraft, a presence of options including structural modifications mounted on the aircraft and/or usage constraints related to dispatches, and/or constraints related to a particular state of the aircraft in terms of defects and/or failures on one of several pieces of equipment of the aircraft;
Kumar teaches ([0021]): "The server system 108 may store and provide any type of data used to calculate fuel tankering recommendations. Such data may include, without limitation: flight plan data, runway analysis data, aircraft weight and balance data, aircraft wear and tear data..." The calculations performed in paragraphs [0051]-[0052] demonstrate that aircraft wear and tear is penalized in trip cost calculations.
a proposed flight data calculating unit configured to calculate, before the flight, proposed flight data including at least one proposed value of the weight of fuel to be loaded into the aircraft, the proposed value and the theoretical value of the weight of fuel to be loaded into the aircraft being calculated in different manners 
Kumar teaches ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308). One suitable methodology for computing the fuel tankering recommendations is described below with reference to FIG. 4." Kumar further teaches ([0038]): "FIG. 4 is a flow chart that illustrates an embodiment of a process 400 for computing fuel tankering recommendations... First, the process 400 calculates a cost of carry factor and a dynamic maximum fuel capacity for each leg of a trip (step 402)..." Kumar even further teaches ([0053]): "The process 400 then identifies one or more of the subset of permutations associated with the lowest costs of the plurality of costs, wherein the fuel tankering recommendations comprise the one or more of the subset of permutations (step 416). In certain embodiments, the process 400 identifies one lowest-cost option for fuel tankering by determining which of the subset of permutations is associated with the lowest monetary cost. In some embodiments, however, the process 400 identifies a particular number of lowest-cost options for fuel tankering by recognizing that particular number of the subset of permutations associated with the lowest monetary cost." Thus, while the theoretical value and the proposed value are initially calculated in the same manner, the proposed value differs in that there is an additional computational step of selecting for the lowest-cost option.
and each comprising at least a total fuel weight to be loaded into the aircraft,
Kumar teaches ([0036]): "However, in other embodiments, the process 300 suggests optimal fuel filling options (i.e., provides fuel tankering recommendations) and if the user chooses to go with one of the presented options, the user can recalculate the flight plan. When the flight plan is re-calculated, any impact of fuel tankering on the following flight plan parameters will be accurately known: time of flight, the total fuel needed for the leg considering the tankering, and parameters associated with the navigation log of flight plan (e.g., at each waypoint in the flight route, the amount of fuel remaining and the amount of fuel consumed...)"
the proposed flight data being calculated based on the actual operational specifications of the aircraft and on at least one specified trajectory of the aircraft;
Kumar teaches ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308). One suitable methodology for computing the fuel tankering recommendations is described below with reference to FIG. 4." Kumar further teaches ([0038]): "FIG. 4 is a flow chart that illustrates an embodiment of a process 400 for computing fuel tankering recommendations... First, the process 400 calculates a cost of carry factor and a dynamic maximum fuel capacity for each leg of a trip (step 402)..." Kumar even further teaches ([0053]): "The process 400 then identifies one or more of the subset of permutations associated with the lowest costs of the plurality of costs, wherein the fuel tankering recommendations comprise the one or more of the subset of permutations (step 416). In certain embodiments, the process 400 identifies one lowest-cost option for fuel tankering by determining which of the subset of permutations is associated with the lowest monetary cost. In some embodiments, however, the process 400 identifies a particular number of lowest-cost options for fuel tankering by recognizing that particular number of the subset of permutations associated with the lowest monetary cost." The calculations performed in paragraphs [0051]-[0052] demonstrate that aircraft wear and tear, an aspect of the actual operational specifications of the aircraft, is used in determining the fuel tankering recommendations.
a viewer, and a display manager on the viewer, configured to display, on the viewer, simultaneously a basic flight display window including at least the theoretical value of the weight of fuel obtained from the external flight plan development system
Kumar teaches ([0033]): "The display device 212 is configured to display various icons, text, and/or graphical elements associated with fuel tankering recommendations, including… fuel onboard data, fuel uplift data… The at least one processor 202, the user interface 206, and the display device 212 are cooperatively configured to display, render, or otherwise convey one or more graphical representations or images associated with fuel tankering recommendations on the display device 212..."  
and a proposed flight data display window including at least the proposed value of the weight of fuel determined by the proposed flight data calculating unit based on the airplane context.
Kumar teaches ([0033]): "The display device 212 is configured to display various icons, text, and/or graphical elements associated with fuel tankering recommendations, including… fuel onboard data, fuel uplift data… The at least one processor 202, the user interface 206, and the display device 212 are cooperatively configured to display, render, or otherwise convey one or more graphical representations or images associated with fuel tankering recommendations on the display device 212..." Kumar teaches ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308). One suitable methodology for computing the fuel tankering recommendations is described below with reference to FIG. 4." Kumar even further teaches "The process 400 then identifies one or more of the subset of permutations associated with the lowest costs of the plurality of costs, wherein the fuel tankering recommendations comprise the one or more of the subset of permutations (step 416). In certain embodiments, the process 400 identifies one lowest-cost option for fuel tankering by determining which of the subset of permutations is associated with the lowest monetary cost. In some embodiments, however, the process 400 identifies a particular number of lowest-cost options for fuel tankering by recognizing that particular number of the subset of permutations associated with the lowest monetary cost." The calculations performed in paragraphs [0051]-[0052] demonstrate that aircraft wear and tear, an aspect of the airplane context, is used in determining the fuel tankering recommendations. From the above citations, it is evident that multiple fuel tankering recommendations are intended to be displayed. Though not outright stated, it would be obvious to display the lowest-cost option of paragraph [0053] (i.e., the proposed value of the weight of fuel) in order to allow for a reduction of costs.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos to incorporate the teachings of Kumar to provide basic flight data comprising theoretical and proposed fuel weights to be loaded into the aircraft, airplane context comprising at least constraints related to a particular state of the aircraft in terms of defects and/or failures on one of several pieces of equipment of the aircraft, and a viewer/display manager configured to display the theoretical and proposed fuel weights. Cabos and Kumar are each directed to aspects of aircraft flight management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kumar, as doing so beneficially allows for the determination of fuel weight recommendations which require the smallest amount of fuel for cost-saving purposes, as recognized by Kumar ([0053]). Further, presenting the theoretical and proposed fuel weights advantageously serves to allow for recalculation of the flight plan based on user input, resulting in accurate impacts of the fuel plan on other parameters such as time of flight, as recognized by Kumar ([0036]).

Regarding claim 10, Cabos and Kumar teach the aforementioned limitations of claim 1. However, Cabos does not outright teach structural data relative to the aircraft which includes structural specificities of equipment of the aircraft, and/or structural modifications mounted on the aircraft. Kumar further teaches:
the structural data relative to the aircraft includes structural specificities of equipment of the aircraft, and/or structural modifications mounted on the aircraft.
Kumar teaches ([0021]): "The server system 108 may store and provide any type of data used to calculate fuel tankering recommendations. Such data may include, without limitation: flight plan data, runway analysis data, aircraft weight and balance data, aircraft wear and tear data..." The calculations performed in paragraphs [0051]-[0052] demonstrate that aircraft wear and tear is penalized in trip cost calculations.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kumar to further incorporate the teachings of Kumar to provide structural data relative to the aircraft which includes structural specificities of equipment of the aircraft, and/or structural modifications mounted on the aircraft. Cabos and Kumar are each directed to aspects of aircraft flight management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kumar, as doing so beneficially allows for the determination of fuel weight recommendations  which consider the wear and tear of the aircraft, as recognized by Kumar ([0051]-[0052]). In particular, the system of Kumar anticipates increased trip cost in cases where wear and tear exists.

Regarding claim 13, Cabos teaches a method for establishing an operational flight plan of an aircraft including:
providing the system according to claim 1;
Refer to the rejection of claim 1 under Cabos and Kumar above
acquiring the basic flight data from an external flight plan development system via the basic flight data acquisition unit,
Cabos teaches ([0055]) that "FIG. 3 shows a data exchange diagram of a flight planning system 50, which is part of the flight information system 10 on board the aircraft 11. The flight planning system 50 comprises a flight planning unit 51 which is realized as one of the onboard applications 36 the airborne system 34 of FIG. 2. The flight planning unit 51 [i.e., a unit capable of acquiring basic flight data] is connected to a main data assembly 52 via a secure channel 33. A main database 54 of the main data assembly 52 is connected to an external data source 35 and an airline data source 56." FIG. 3 (shown previously) demonstrates that the airline data source 56 [i.e., an external flight plan development system] includes information pertaining to maintenance, engineering, schedule, mission data, and operations control – all information one of ordinary skill in the art would understand as basic flight data.
acquiring the actual operational specifications of the aircraft via the aircraft actual operational specifications acquisition unit, the operational specifications including at least one airplane context;
Cabos teaches ([0057]): "The flight planning unit 51 obtains input data via the secure channel 53. The input data which is provided by the ground-based components to the airborne system 34 may include data published by the airline's commercial scheduling department, engineering and maintenance, crew management, loading data relating to the expected number of passengers, and expected freight and cargo load, navigational data, including over flight permissions, aircraft specific data, including the Minimum Equipment List (MEL) status of the aircraft 11, and NOTAM and weather data and information." Cabos further teaches ([0093]): "The flight optimization module 61 carries out the vertical optimization taking into account the fuel carried onboard, performance information provided by the airline, such as the rate at which the engines burn the fuel..." Thus, the rate at which the engines burn the fuel (i.e., an actual operational specification of the aircraft) is included in the information provided by the airline.
However, Cabos does not outright teach computing the proposed flight data via the proposed flight data calculating unit, including the at least one proposed weight of fuel corresponding to the or each theoretical weight, calculated based on the actual operational specifications of the aircraft and the at least one specified trajectory of the aircraft and displaying, on the viewer, via the display manager, the proposed flight data display window including at least the proposed weight of fuel. Kumar teaches methods and an apparatus for providing fuel tankering data onboard an aircraft, comprising:
the basic flight data comprising at least one theoretical fuel weight to be loaded into the aircraft;
Kumar teaches ([0016]): "A fuel tankering recommendation is a recommended amount of fuel uplift to be made at each stopover to attain optimal fuel costs for a trip composed of multiple legs." ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308)." As the fuel tankering recommendations of Kumar are specifically made with respect to a trip composed of multiple legs, one of ordinary skill in the art would recognize such a fuel weight as basic flight data comprising at least one theoretical fuel weight to be loaded into the aircraft. Accordingly, one would be motivated to combine the teachings of Cabos and Kumar such that the theoretical fuel weight of Kumar are included in the basic flight data of Cabos which are communicated from an external flight plan development system present at a flight plan provider.
computing the proposed flight data via the proposed flight data calculating unit, a proposed weight of fuel corresponding to the or each theoretical weight, calculated based on the actual operational specifications of the aircraft and the at least one specified trajectory of the aircraft;
Kumar teaches ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308). One suitable methodology for computing the fuel tankering recommendations is described below with reference to FIG. 4." Kumar further teaches ([0038]): "FIG. 4 is a flow chart that illustrates an embodiment of a process 400 for computing fuel tankering recommendations... First, the process 400 calculates a cost of carry factor and a dynamic maximum fuel capacity (step 402)..." Kumar even further teaches ([0053]): "The process 400 then identifies one or more of the subset of permutations associated with the lowest costs of the plurality of costs, wherein the fuel tankering recommendations comprise the one or more of the subset of permutations (step 416). In certain embodiments, the process 400 identifies one lowest-cost option for fuel tankering by determining which of the subset of permutations is associated with the lowest monetary cost. In some embodiments, however, the process 400 identifies a particular number of lowest-cost options for fuel tankering by recognizing that particular number of the subset of permutations associated with the lowest monetary cost." The calculations performed in paragraphs [0051]-[0052] demonstrate that aircraft wear and tear, an aspect of the actual operational specifications of the aircraft, is used in determining the fuel tankering recommendations.
and displaying, on the viewer, via the display manager, the proposed flight data display window including at least the proposed weight of fuel.
Kumar teaches ([0033]): "The display device 212 is configured to display various icons, text, and/or graphical elements associated with fuel tankering recommendations, including… fuel onboard data, fuel uplift data… The at least one processor 202, the user interface 206, and the display device 212 are cooperatively configured to display, render, or otherwise convey one or more graphical representations or images associated with fuel tankering recommendations on the display device 212..." Kumar teaches ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308). One suitable methodology for computing the fuel tankering recommendations is described below with reference to FIG. 4." Kumar even further teaches "The process 400 then identifies one or more of the subset of permutations associated with the lowest costs of the plurality of costs, wherein the fuel tankering recommendations comprise the one or more of the subset of permutations (step 416). In certain embodiments, the process 400 identifies one lowest-cost option for fuel tankering by determining which of the subset of permutations is associated with the lowest monetary cost. In some embodiments, however, the process 400 identifies a particular number of lowest-cost options for fuel tankering by recognizing that particular number of the subset of permutations associated with the lowest monetary cost." From the above citations, it is evident that multiple fuel tankering recommendations are intended to be displayed. Though not outright stated, it would be obvious to display the lowest-cost option of paragraph [0053] (i.e., the proposed value of the weight of fuel) in order to allow for a reduction of costs.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos to incorporate the teachings of Kumar to provide computing the proposed flight data via the proposed flight data calculating unit, including the at least one proposed weight of fuel corresponding to the or each theoretical weight, calculated based on the actual operational specifications of the aircraft and the at least one specified trajectory of the aircraft and displaying, on the viewer, via the display manager, the proposed flight data display window including at least the proposed weight of fuel. Cabos and Kumar are each directed to aspects of aircraft flight management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kumar, as doing so beneficially allows for the determination of fuel weight recommendations which require the smallest amount of fuel for cost-saving purposes, as recognized by Kumar ([0053]). Further, presenting the theoretical and proposed fuel weights advantageously serves to allow for recalculation of the flight plan based on user input, resulting in accurate impacts of the fuel plan on other parameters such as time of flight, as recognized by Kumar ([0036]).

Regarding claim 18, Cabos teaches an aircraft operational flight plan establishing system, comprising:
a basic flight data acquisition unit configured to acquire basic flight data from an external flight plan development system,
Cabos teaches ([0055]) that "FIG. 3 shows a data exchange diagram of a flight planning system 50, which is part of the flight information system 10 on board the aircraft 11. The flight planning system 50 comprises a flight planning unit 51 which is realized as one of the onboard applications 36 the airborne system 34 of FIG. 2. The flight planning unit 51 is connected to a main data assembly 52 via a secure channel 33 [i.e., flight planning unit 51 serves as a basic flight data acquisition unit connected to main data assembly 52]. A main database 54 of the main data assembly 52 is connected to an external data source 35 and an airline data source 56." FIG. 3 (shown above) demonstrates that the airline data source 56 includes information pertaining to maintenance, engineering, schedule, mission data, and operations control – all information one of ordinary skill in the art would understand as basic flight data. Cabos further teaches ([0060]): "FIG. 4 shows a generation process for mission data subsets. Mission data subsets are the data and information which refers to a particular flight or mission of an aircraft and which is stored in the main data assembly 52 of the ground-based component. A mission data subset is passed to the aircraft system 34 by Bluetooth or satellite or portable data carrier such as a USB device."
an aircraft actual operational specifications acquisition unit configured to acquire actual operational specifications of the aircraft intended to perform the flight according to an operational flight plan, the actual operational specifications including an airplane context;
Cabos teaches ([0057]): "The flight planning unit 51 obtains input data via the secure channel 53. The input data which is provided by the ground-based components to the airborne system 34 may include data published by the airline's commercial scheduling department, engineering and maintenance, crew management, loading data relating to the expected number of passengers, and expected freight and cargo load, navigational data, including over flight permissions, aircraft specific data, including the Minimum Equipment List (MEL) status of the aircraft 11, and NOTAM and weather data and information." Cabos further teaches ([0093]): "The flight optimization module 61 carries out the vertical optimization taking into account the fuel carried onboard, performance information provided by the airline, such as the rate at which the engines burn the fuel..." Thus, the rate at which the engines burn the fuel (i.e., an actual operational specification of the aircraft) is included in the information provided by the airline.
However, Cabos does not outright teach basic flight data comprising theoretical and proposed fuel weights to be loaded into the aircraft, airplane context comprising at least constraints related to a particular state of the aircraft in terms of defects and/or failures on one of several pieces of equipment of the aircraft, and a viewer/display manager configured to display the theoretical and proposed fuel weights.
the basic flight data comprising at least one theoretical fuel weight to be loaded into an aircraft;
Kumar teaches ([0016]): "A fuel tankering recommendation is a recommended amount of fuel uplift to be made at each stopover to attain optimal fuel costs for a trip composed of multiple legs." ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308)." As the fuel tankering recommendations of Kumar are specifically made with respect to a trip composed of multiple legs, one of ordinary skill in the art would recognize such a fuel weight as basic flight data comprising at least one theoretical fuel weight to be loaded into the aircraft. Accordingly, one would be motivated to combine the teachings of Cabos and Kumar such that the theoretical fuel weight of Kumar are included in the basic flight data of Cabos which are communicated from an external flight plan development system present at a flight plan provider.
a proposed flight data calculating unit configured to calculate, before the flight, proposed flight data including at least one proposed total weight of fuel corresponding to the at least one theoretical weight, the proposed flight data being calculated based on the actual operational specifications of the aircraft and on at least one specified trajectory of the aircraft; 
Kumar teaches ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308). One suitable methodology for computing the fuel tankering recommendations is described below with reference to FIG. 4." Kumar further teaches ([0038]): "FIG. 4 is a flow chart that illustrates an embodiment of a process 400 for computing fuel tankering recommendations... First, the process 400 calculates a cost of carry factor and a dynamic maximum fuel capacity (step 402)..." Kumar even further teaches ([0053]): "The process 400 then identifies one or more of the subset of permutations associated with the lowest costs of the plurality of costs, wherein the fuel tankering recommendations comprise the one or more of the subset of permutations (step 416). In certain embodiments, the process 400 identifies one lowest-cost option for fuel tankering by determining which of the subset of permutations is associated with the lowest monetary cost. In some embodiments, however, the process 400 identifies a particular number of lowest-cost options for fuel tankering by recognizing that particular number of the subset of permutations associated with the lowest monetary cost." The calculations performed in paragraphs [0051]-[0052] demonstrate that aircraft wear and tear, an aspect of the actual operational specifications of the aircraft, is used in determining the fuel tankering recommendations.
a viewer, and a display manager on the viewer, configured to display, on the viewer, simultaneously a basic flight data display window including at least the theoretical fuel weight obtained from the external flight plan development system 
Kumar teaches ([0033]): "The display device 212 is configured to display various icons, text, and/or graphical elements associated with fuel tankering recommendations, including… fuel onboard data, fuel uplift data… The at least one processor 202, the user interface 206, and the display device 212 are cooperatively configured to display, render, or otherwise convey one or more graphical representations or images associated with fuel tankering recommendations on the display device 212..." 
and a proposed flight data display window including at least the proposed weight of fuel determined by the proposed flight data calculating unit based on the airplane context,
Kumar teaches ([0033]): "The display device 212 is configured to display various icons, text, and/or graphical elements associated with fuel tankering recommendations, including… fuel onboard data, fuel uplift data… The at least one processor 202, the user interface 206, and the display device 212 are cooperatively configured to display, render, or otherwise convey one or more graphical representations or images associated with fuel tankering recommendations on the display device 212..." Kumar teaches ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308). One suitable methodology for computing the fuel tankering recommendations is described below with reference to FIG. 4." Kumar even further teaches "The process 400 then identifies one or more of the subset of permutations associated with the lowest costs of the plurality of costs, wherein the fuel tankering recommendations comprise the one or more of the subset of permutations (step 416). In certain embodiments, the process 400 identifies one lowest-cost option for fuel tankering by determining which of the subset of permutations is associated with the lowest monetary cost. In some embodiments, however, the process 400 identifies a particular number of lowest-cost options for fuel tankering by recognizing that particular number of the subset of permutations associated with the lowest monetary cost." The calculations performed in paragraphs [0051]-[0052] demonstrate that aircraft wear and tear, an aspect of the airplane context, is used in determining the fuel tankering recommendations. From the above citations, it is evident that multiple fuel tankering recommendations are intended to be displayed. Though not outright stated, it would be obvious to display the lowest-cost option of paragraph [0053] (i.e., the proposed value of the weight of fuel) in order to allow for a reduction of costs.
wherein the aircraft actual operational specifications acquisition unit is configured to acquire defect, failure and/or dispatch data from the aircraft,
Kumar teaches ([0021]): "The server system 108 may store and provide any type of data used to calculate fuel tankering recommendations. Such data may include, without limitation: flight plan data, runway analysis data, aircraft weight and balance data, aircraft wear and tear data..." Kumar further teaches ([0024]): “During typical operation, the computing device 102 obtains relevant data associated with the fuel tankering and fuel consumption of the aircraft 104 from the one or more avionics systems 106 and the remote system 108. The computing device 102 then uses the relevant data to compute fuel tankering recommendations for a current flight route of the aircraft…” Paragraph [0018] specifically indicates that one or more avionics systems 106 are onboard the aircraft 104. As paragraph [0021] indicates, aircraft wear and tear is included in the list of types of data used to calculate fuel tankering recommendations.
the airplane context including structural data relative to the aircraft and/or the defect, failure and/or dispatch data of the aircraft.
Kumar teaches ([0021]): "The server system 108 may store and provide any type of data used to calculate fuel tankering recommendations. Such data may include, without limitation: flight plan data, runway analysis data, aircraft weight and balance data, aircraft wear and tear data..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos to incorporate the teachings of Kumar to provide basic flight data comprising theoretical and proposed fuel weights to be loaded into the aircraft, airplane context comprising at least constraints related to a particular state of the aircraft in terms of defects and/or failures on one of several pieces of equipment of the aircraft, and a viewer/display manager configured to display the theoretical and proposed fuel weights. Cabos and Kumar are each directed to aspects of aircraft flight management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kumar, as doing so beneficially allows for the determination of fuel weight recommendations which require the smallest amount of fuel for cost-saving purposes, as recognized by Kumar ([0053]). Further, presenting the theoretical and proposed fuel weights advantageously serves to allow for recalculation of the flight plan based on user input, resulting in accurate impacts of the fuel plan on other parameters such as time of flight, as recognized by Kumar ([0036]).

Claims 2-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabos and Kumar in view of Wang et al. (US 9,572,080 B1), hereinafter Wang.

Regarding claim 2, Cabos and Kumar teach the aforementioned limitations of claim 1. Cabos further teaches:
a communicating unit configured to communicate with a flight management system,
Cabos teaches ([0050]) that FIG. 2 shows a data exchange diagram between ground-based and airborne components of the flight information system 10 [i.e., a ground-based flight management system]. The ground-based components comprise an operations centre 31, a communications gateway system 32 and airline information providers 33. An airborne system 34 [i.e., an airborne flight management system] is located on the aircraft 11, which is not shown in FIG. 2. It comprises a storage 35 for static data, onboard applications 36 and communication means 37 [i.e., a communicating unit configured to communicate with a flight management system]. The communication means 37 include various communication devices for establishing connections such as a USB connection, a connection via a global satellite network, or a secure Bluetooth connection."
However, neither Cabos nor Kumar teach that the communicating unit is configured to load proposed flight data in the flight management system. Wang teaches systems and methods for vehicle connectivity continuity, comprising:
and configured to load, in the flight management system, proposed flight data and/or flight data entered by a crew in the proposed flight data display window.
Wang teaches (Col. 2 line 63 – Col. 3 line 12) that "In the particular embodiment illustrated in FIG. 1, system 100 comprises a satellite communications device 110, an in-flight entertainment system 120 and a flight management system 130. In-flight entertainment system 120 is coupled to the satellite communication device 110 (shown by 122) to establish a data link 107 with one or more satellite constellations 105 to establish cabin data services for passengers travelling on the aircraft... In this embodiment, in-flight entertainment system 120 is also coupled to the aircraft's flight management system [i.e., the proposed flight data is loaded in the flight management system 130 by the communications device 110 coupled to the in-flight entertainment system 120] and receives flight plan and flight plan updates (collectively "flight plan data") [i.e., proposed flight data] from the flight management system 130, which includes a time correlated flight plan that comprises time correlated trajectory data for a planned flight route."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kumar to incorporate the teachings of Wang to provide an aircraft operational flight plan establishing system comprising loading flight data in the flight management system by a communicating unit. Doing so would serve to facilitate the exchange of flight data between the flight management system and the aircraft, thereby allowing the aircraft to receive proposed flight data (as well as any updates to the proposed flight data), as recognized by Wang (Col. 2 line 63 - Col. 3 line 12).

Regarding claim 3, Cabos, Kumar, and Wang teach the aforementioned limitations of claim 2. Cabos further teaches:
the communicating unit is configured to recover, after loading proposed flight data and/or entered flight data, flight data developed by the flight management system based on proposed and/or entered flight data,
Cabos teaches ([0017]) that "The ground based system receives [i.e., recovers] the mission specific output data from the aircraft-based system [i.e., via the communication means 37]. The mission specific output data is stored in memory of a computerized flight following system. The received data [i.e., the flight data developed by the flight management system] is analysed and compared with previously stored data [i.e., the entered flight data]. It is determined if the received data is different from previously stored data. If a change is required the data on board the aircraft is automatically updated. Master document lists held on both the aircraft-based and ground-based systems are resynchronized."
the system including a consistency checking application configured to check the consistency between the flight data developed by the flight management system and the proposed flight data and/or the entered flight data.
Cabos teaches ([0017]) that “The ground based system receives the mission specific output data from the aircraft-based system. The mission specific output data is stored in memory of a computerized flight following system. The received data is analysed and compared with previously stored data [i.e., a consistency checking application]. It is determined if the received data is different from previously stored data [i.e., checking the consistency between the flight data developed by the flight management system and the entered flight data]. If a change is required the data on board the aircraft is automatically updated. Master document lists held on both the aircraft-based and ground-based systems are resynchronized."

Regarding claim 14, Cabos and Kumar teach the aforementioned limitations of claim 13. However, neither Cabos nor Kumar teach loading proposed flight data in a flight management system via a communicating unit. Wang teaches systems and methods for vehicle connectivity continuity, comprising:
loading, in a flight management system, proposed flight data and/or flight data entered by a user using the display window, via a communicating unit communicating with a flight management system.
Wang teaches (Col. 2 line 63 – Col. 3 line 12) that "In the particular embodiment illustrated in FIG. 1, system 100 comprises a satellite communications device 110, an in-flight entertainment system 120 and a flight management system 130. In-flight entertainment system 120 is coupled to the satellite communication device 110 (shown by 122) to establish a data link 107 with one or more satellite constellations 105 to establish cabin data services for passengers travelling on the aircraft... In this embodiment, in-flight entertainment system 120 is also coupled to the aircraft's flight management system [i.e., the proposed flight data is loaded in the flight management system 130 by the communications device 110 coupled to the in-flight entertainment system 120] and receives flight plan and flight plan updates (collectively "flight plan data") [i.e., proposed flight data] from the flight management system 130, which includes a time correlated flight plan that comprises time correlated trajectory data for a planned flight route."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kumar to incorporate the teachings of Wang to provide a method for establishing an operational flight plan of an aircraft including loading flight data in the flight management system by a communicating unit. Doing so would serve to facilitate the exchange of flight data between the flight management system and the aircraft, thereby allowing the aircraft to receive proposed flight data (as well as any updates to the proposed flight data), as recognized by Wang (Col. 2 line 63 - Col. 3 line 12).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabos, Kumar, and Wang in view of Fortier (US 2007/0150178 A1).

Regarding claim 15, Cabos, Kumar, and Wang teach the aforementioned limitations of claim 14. However, neither Cabos, Kumar, nor Wang outright teach acquiring navigation data read during the flight by the flight management system for at least some of the waypoints of the aircraft. Fortier teaches a flight management system for an aircraft, comprising:
acquiring navigation data read during the flight by the flight management system for at least some waypoints of the aircraft along the specified trajectory via a communicating unit with a flight management system.
Fortier teaches ([0011]) that "The page of the flight plan is called up by the pilot using the keys of the keyboard (or of the screen) of the MCDU [i.e., the Multipurpose Control and Display Unit] unit. This page is displayed on the screen. It normally displays, for all of the referenced waypoints of the active flight plan [i.e., for at least one waypoint of the aircraft on the defined trajectory], various associated flight parameters, provided or calculated by the FMS (Flight Management System) on-board computer... As shown in FIG. 1, the pilot can thus read, for each referenced point, the time of passing UTC over the point, and the cruising speed SPD and altitude ALT [i.e., navigational data], real for points already passed [i.e., read during the flight by the flight management system], or estimated for the points to come..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos, Kumar, and Wang to incorporate the teachings of Fortier to provide a method for establishing an operational flight plan of an aircraft wherein navigation data is acquired during the flight by the flight management system for at least one waypoint of the aircraft on the defined trajectory. Doing so would serve to provide the pilot/operator with up-to-date navigation metrics for waypoints already passed, allowing the pilot/operator to better gauge performance and efficiency of the route.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabos and Kumar in view of Fortier.

Regarding claim 4, Cabos and Kumar teach the aforementioned limitations of claim 1. Cabos further teaches:
a communicating unit configured to communicate with a flight management system,
Cabos teaches ([0050]) that "FIG. 2 shows a data exchange diagram between ground-based and airborne components of the flight information system 10. The ground-based components comprise an operations centre 31, a communications gateway system 32 and airline information providers 33. An airborne system 34 [i.e., an airborne system 34 in which flight unit 51 (a flight management system) is one of the onboard applications (see [0055])] is located on the aircraft 11, which is not shown in FIG. 2. It comprises a storage 35 for static data, onboard applications 36 and communication means 37 [i.e., a communicating unit configured to communicate with a flight management system]. The communication means 37 include various communication devices for establishing connections such as a USB connection, a connection via a global satellite network, or a secure Bluetooth connection."
However, neither Cabos nor Kumar teach the acquisition of navigational data read during the flight for at least one waypoint of the aircraft on a defined trajectory. Fortier teaches a flight management system for an aircraft, comprising:
and configured to acquire navigation data read during the flight by the flight management system for at least one waypoint of the aircraft on a defined trajectory.
Fortier teaches ([0011]) that "The page of the flight plan is called up by the pilot using the keys of the keyboard (or of the screen) of the MCDU [i.e., the Multipurpose Control and Display Unit] unit. This page is displayed on the screen. It normally displays, for all of the referenced waypoints of the active flight plan [i.e., for at least one waypoint of the aircraft on the defined trajectory], various associated flight parameters, provided or calculated by the FMS (Flight Management System) on-board computer... As shown in FIG. 1, the pilot can thus read, for each referenced point, the time of passing UTC over the point, and the cruising speed SPD and altitude ALT [i.e., navigational data], real for points already passed [i.e., read during the flight by the flight management system], or estimated for the points to come..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kumar to incorporate the teachings of Fortier to provide an aircraft operational flight plan establishing system wherein navigation data is acquired during the flight by the flight management system for at least one waypoint of the aircraft on the defined trajectory. Doing so would serve to provide the pilot/operator with up-to-date navigation metrics for waypoints already passed, allowing the pilot/operator to better gauge performance and efficiency of the route.
	
Regarding claim 5, Cabos, Kumar, and Fortier teach the aforementioned limitations of claim 4. Cabos further teaches:
the display manager is configured to display at least one successive waypoint reading window for reading successive waypoints of the aircraft along the defined trajectory,
Cabos teaches ([0004]) that "Modern aircraft often provide a flight management system which allows the pilot to manually enter a precomputed flight route by means of a keyboard. The entered data, such as waypoints [i.e., at least one successive waypoint] and flight levels, is shown in a textural form on a control display unit (CDU) as well as on a simple two-dimensional multifunctional display [i.e., a successive waypoint reading window]."
the successive waypoint reading window including, during flight, the navigation data read for at least one waypoint by the flight management system.
Cabos teaches ([0004]) that "Modern aircraft often provide a flight management system which allows the pilot to manually enter a precomputed flight route by means of a keyboard. The entered data, such as waypoints and flight levels [i.e., navigation data for at least one waypoint], is shown in a textural form on a control display unit (CDU) as well as on a simple two-dimensional multifunctional display."

Regarding claim 6, Cabos, Kumar, and Fortier teach the aforementioned limitations of claim 5. However, neither Cabos nor Kumar explicitly teach that the waypoint reading window displays navigation data for at least a first waypoint by which the aircraft has already passed and the next waypoint to be reached by the aircraft. Fortier further teaches:
the successive waypoint reading window displays the navigation data read for at least a first waypoint by which the aircraft has already passed,
Fortier teaches ([0032]) that "In FIG. 3 a graphical representation of the navigation screen ND of the active established flight plan corresponding to the flight plan page shown in FIG. 2 has been shown diagrammatically. In the example, this representation appears in the form of a jagged line passing through the various referenced waypoints of the flight plan." FIG. 3, shown below, demonstrates a display in which aircraft A is between previous waypoint 999 and future waypoint DES.

    PNG
    media_image2.png
    285
    814
    media_image2.png
    Greyscale

and displays the next waypoint to be reached by the aircraft.
Fortier teaches ([0032]) that "In FIG. 3 a graphical representation of the navigation screen ND of the active established flight plan corresponding to the flight plan page shown in FIG. 2 has been shown diagrammatically. In the example, this representation appears in the form of a jagged line passing through the various referenced waypoints of the flight plan." FIG. 3, shown above, demonstrates a display in which aircraft A is between previous waypoint 999 and future waypoint DES.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos, Kumar, and Fortier to further incorporate the teachings of Fortier to provide an aircraft operational flight plan establishing system wherein the successive waypoint reading window displays the navigation data read for at least a first waypoint by which the aircraft has already passed and displays the next waypoint to be reached by the aircraft. Doing so would serve to provide the pilot/operator with a quick way of visually confirming the location of the aircraft in relation to the various waypoints on the aircraft's route.

Regarding claim 7, Cabos and Kumar teach the aforementioned limitations of claim 1. However, neither Cabos nor Kumar teach that the display manager includes a trajectory modification symbol, nor an interface for entering a modification of the specified trajectory. Fortier teaches a flight management system for an aircraft, comprising:
the display manager is configured to display at least one successive waypoint displaying window configured to display successive waypoints including at least one trajectory modification symbol illustrating a direct navigation to a later waypoint without passing by at least one intermediate waypoint,
Fortier teaches ([0037]) that "In FIG. 5, the case is shown in which the pilot modifies his flight plan, changing from an initial flight plan PV1 to another flight plan PV2." FIG. 5, shown below, demonstrates a trajectory modification symbol through differentiating the modification with solid/dashed trajectory lines. 

    PNG
    media_image3.png
    349
    775
    media_image3.png
    Greyscale


and/or an interface configured to allow entering a modification of the specified trajectory.
Fortier teaches ([0010]) that "The MCDU input and display unit comprises a keyboard and a screen and is placed in the head down position. It allows a dialogue between the flight management system and the pilot. This console, placed in the head down position, in particular allows him to enter the waypoints defining the flight plan and possibly to modify this flight plan."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kumar to incorporate the teachings of Fortier to provide an aircraft operational flight plan establishing system wherein the display manager is configured to display successive waypoints in addition to trajectory modification symbols indicating a direct navigation to a later waypoint without passing by at least one intermediate waypoint. Doing so would serve to provide the pilot/operator with a quick way of considering and weighing the merits of the original route and any proposed alternative routes, particularly though comparing which waypoints are or are not passed through on each route (i.e., taking an alternate route with a midpoint for refueling vs. taking a shorter route capable of skipping a refueling waypoint).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabos, Kumar, and Fortier in view of Kahn et al. (US 10,053,228 B2), hereinafter Kahn.

Regarding claim 8, Cabos, Kumar, and Fortier teach the aforementioned limitations of claim 4. However, neither Cabos, Kumar, nor Fortier teach an automated development unit for developing end-of-flight readings or an unloading unit for unloading the end-of-flight statement to a ground system. Kahn teaches aircraft status report matching, comprising:
an automated development unit configured to automatically develop an end-of-flight reading including at least part of the navigation data read during the flight,
Kahn teaches (Col. 5 lines 20-39) that "During operation, the aircraft 110 may provide a plurality of status reports from the start of the engine to the time the engine is turned off. For example, for a single flight, the aircraft may provide a group of status reports including a takeoff status report, at least one climbing status report, at least one cruising status report, a landing status report, a post flight status report [i.e., an end-of-flight reading], and the like... Furthermore, each of the status reports may include data about the aircraft (e.g., engine data, weight, speed, etc.) and data about the environment or space including the aircraft (e.g., temperature, atmospheric pressure, weather, etc.) [i.e., navigation data read during the flight]. The status reports do not typically include express identifiers for easily and uniquely identifying a particular flight. However, the status reports may include metadata about the aircraft and a respective flight, for example, a time stamp, a departure location (e.g., city or airport) of the aircraft, destination location of the aircraft, an engine serial number (ESN), aircraft location including waypoints and/or GPS coordinates, and the like." Kahn further teaches (Col. 11 lines 21-59) that the disclosed techniques may be implemented using computer programming (i.e., with software units). One of ordinary skill in the art would understand that the aircraft 110 is not generating the reports itself – rather, the status reports are generated using software modules.
and a unloading unit configured to unload the end-of-flight reading to a ground system.
Kahn teaches (Col. 5 lines 6-10) that "The aircraft status reports may be provided to the cloud computing system 120 [i.e., a ground system] directly, or they may be provided via one or more intermediate devices [i.e., an unloading unit]. In some examples, the aircraft status reports may be provided in real-time, or they may be provided after-the-fact [i.e., end-of-flight]."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos, Kumar, and Fortier to incorporate the teachings of Kahn to provide an aircraft operational flight plan establishing system wherein an automated development unit is configured to automatically develop an end-of-flight reading and an unloading unit configured to unload the end-of-flight statement to a ground system. By automating the end-of-flight generation, the operator/crew is able to spend their time on other duties. Further, unloading the end-of-flight statements to a ground system would allow for analysis of the end-of-flight in order to generate performance metrics to gauge flight efficiency.

Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabos and Kumar in view of Kahn.

Regarding claim 16, Cabos and Kumar teach the aforementioned limitations of claim 13. However, neither Cabos nor Kumar teach an automated development unit for developing end-of-flight readings or an unloading unit for unloading the end-of-flight statement to a ground system. Kahn teaches aircraft status report matching, comprising:
automatically developing an end-of-flight reading including at least part of the navigation data read during the flight via an automatic development unit of the establishment system,
Kahn teaches (Col. 5 lines 20-39) that "During operation, the aircraft 110 may provide a plurality of status reports from the start of the engine to the time the engine is turned off. For example, for a single flight, the aircraft may provide a group of status reports including a takeoff status report, at least one climbing status report, at least one cruising status report, a landing status report, a post flight status report [i.e., an end-of-flight reading], and the like... Furthermore, each of the status reports may include data about the aircraft (e.g., engine data, weight, speed, etc.) and data about the environment or space including the aircraft (e.g., temperature, atmospheric pressure, weather, etc.) [i.e., navigation data read during the flight]. The status reports do not typically include express identifiers for easily and uniquely identifying a particular flight. However, the status reports may include metadata about the aircraft and a respective flight, for example, a time stamp, a departure location (e.g., city or airport) of the aircraft, destination location of the aircraft, an engine serial number (ESN), aircraft location including waypoints and/or GPS coordinates, and the like." Kahn further teaches (Col. 11 lines 21-59) that the disclosed techniques may be implemented using computer programming (i.e., with software units). One of ordinary skill in the art would understand that the aircraft 110 is not generating the reports itself – rather, the status reports are generated using software modules.
and unloading the end-of-flight statement to a ground system via an unloading unit of the establishment system.
Kahn teaches (Col. 5 lines 6-10) that "The aircraft status reports may be provided to the cloud computing system 120 [i.e., a ground system] directly, or they may be provided via one or more intermediate devices [i.e., an unloading unit]. In some examples, the aircraft status reports may be provided in real-time, or they may be provided after-the-fact [i.e., end-of-flight]."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kahn to incorporate the teachings of Kahn to provide a method for establishing an operational flight plan of an aircraft including an automated development unit which is configured to automatically develop an end-of-flight reading and an unloading unit configured to unload the end-of-flight statement to a ground system. By automating the end-of-flight generation, the operator/crew is able to spend their time on other duties. Further, unloading the end-of-flight statements to a ground system would allow for analysis of the end-of-flight in order to generate performance metrics to gauge flight efficiency.

Regarding claim 21, Cabos and Kumar teach the aforementioned limitations of claim 1. However, while Cabos is concerned with engine performance, neither Cabos nor Kumar outright teach that the airplane context includes the type and/or the age of engines of the aircraft. Kahn teaches aircraft status report matching, comprising:
wherein the airplane context includes the type and/or the age of engines of the aircraft.
Kahn teaches (Col. 8 lines 4-20): “The aircraft status information window 320 provides a table of aircraft data identified from the groups of aircraft status reports… According to various embodiments, the type of information that is shown in the aircraft status information window 320 may be changed by a user… In the example of FIG. 3… engine type 316 are not selected. It should also be appreciated that the content filter panel 310 is merely an example, and may be in a different form, and may include different options of content to select.” Thus, while engine type is not selected in the above example, Kahn anticipates that engine type can be selected as part of the airplane context as needed by the user.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kahn to incorporate the teachings of Kahn to provide airplane context including the type and/or the age of engines of the aircraft. Incorporating the teachings of Kahn would be advantageous, as including engine type as part of the airplane context serves to provide status reports on the engine (Col. 5 lines 20-39) which can then be analyzed to improve safety, efficiency, and behavior of an aircraft, as recognized by Kahn (Col. 4 lines 4-17).

Claims 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabos and Kumar in view of Long et al. (US 2011/0087424 A1), hereinafter Long, and in further view of Moser et al. (US 9,180,962 B2), hereinafter Moser.

Regarding claim 11, Cabos and Kumar teach the aforementioned limitations of claim 1. However, neither Cabos nor Kumar outright teach an aircraft weight and balance computing application configured to compute a center of gravity of the aircraft. Long teaches an onboard aircraft weight and balance system, comprising:
the proposed flight data calculating unit includes an aircraft weight and balance computing application configured to compute a center of gravity of the aircraft
Long teaches (Abstract) that "An onboard system and method for determining the instantaneous weight and balance of an aircraft and requiring a minimum amount of calibration includes a memory… and a computer [i.e., an aircraft weight and balance computing application, which would be easily incorporated into the system of Cabos and Castillo-Effen] for computing the vertical load in each of the landing gears from the stored calibration breakout friction data and the shock strut pressures, landing gear vertical loads and aircraft attitude sensed during the loading or unloading. The computer then computes the gross weight of the aircraft and the location of its center of gravity (CG) using the computed vertical loads in the landing gears."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kumar to incorporate the teachings of Long to provide an aircraft operational flight plan establishing system wherein the proposed flight data calculating unit includes an aircraft weight and balance computing application configured to compute a center of gravity of the aircraft. Determining the aircraft's weight and balance is a vital aspect of flight safety, and incorporating the computing application of Long would allow for the determination of a center of gravity outside the allowable limits, which is both inefficient and dangerous to fly, as recognized by Long ([0003]).
However, neither Cabos, Kumar, nor Long outright teach high speed aircraft performance calculation as a function of the center of gravity and actual operational specifications of the aircraft. Moser teaches a system for varying a wing camber of an aircraft wing, comprising:
and a high-speed performance computing application configured to compute high speed performances of the aircraft as a function of the computed center of gravity, and as a function of actual operational specifications of the aircraft,
Moser teaches (Col. 17 lines 1-9) that "In FIG. 24, in the load alleviation mode 524 [i.e., a high-speed performance computing application] during an early stage of the mission, the flight control computer 450 may continuously compute the optimum slat setting 174 and optimum flap setting 264 for each one of the inboard and outboard slats 154, 156 and flaps 244, 246 based on aircraft state data 500 such as aircraft gross weight 502 [i.e., an actual operational specification of the aircraft] and aircraft center of gravity 504.The load alleviation mode 524 may be automatically activated at relatively high gross weights when the aircraft 100 is in cruise flight at cruising speeds [i.e., high speed performance]."
the proposed flight data calculating unit being configured to compute the proposed flight data using at least the high-speed performance computing application.
Moser teaches (Col. 17 lines 1-9) that "In FIG. 24, in the load alleviation mode 524 [i.e., the high-speed performance computing application] during an early stage of the mission, the flight control computer 450 [i.e., a proposed flight data calculating unit] may continuously compute the optimum slat setting 174 and optimum flap setting 264 for each one of the inboard and outboard slats 154, 156 and flaps 244, 246 based on aircraft state data 500 such as aircraft gross weight 502 and aircraft center of gravity 504.The load alleviation mode 524 may be automatically activated at relatively high gross weights when the aircraft 100 is in cruise flight at cruising speeds."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos, Kumar, and Long to incorporate the teachings of Moser to provide an aircraft operation flight plan establishing system wherein a high-speed performance calculating unit is configured to compute high speed performances of the aircraft as a function of the center of gravity and as a function of actual operational specifications of the aircraft, and  the proposed flight data calculating unit is configured to compute the proposed flight data using at least the high-speed performance computing application. Doing so would serve to continually optimize the proposed flight data while operating at cruising speeds, as recognized by Moser (Col. 17 lines 1-9).

Regarding claim 17, Cabos and Kumar teach the aforementioned limitations of claim 13. However, neither Cabos nor Kumar outright teach an aircraft weight and balance computing application configured to compute a center of gravity of the aircraft. Long teaches an onboard aircraft weight and balance system, comprising:
the proposed flight data calculating unit includes an aircraft weight and balance computing application configured to compute a center of gravity of the aircraft
Long teaches (Abstract) that "An onboard system and method for determining the instantaneous weight and balance of an aircraft and requiring a minimum amount of calibration includes a memory… and a computer [i.e., an aircraft weight and balance computing application, which would be easily incorporated into the system of Cabos and Castillo-Effen] for computing the vertical load in each of the landing gears from the stored calibration breakout friction data and the shock strut pressures, landing gear vertical loads and aircraft attitude sensed during the loading or unloading. The computer then computes the gross weight of the aircraft and the location of its center of gravity (CG) using the computed vertical loads in the landing gears."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kumar to incorporate the teachings of Long to provide an aircraft operational flight plan establishing system wherein the proposed flight data calculating unit includes an aircraft weight and balance computing application configured to compute a center of gravity of the aircraft. Determining the aircraft's weight and balance is a vital aspect of flight safety, and including the computing application of Long would allow for the determination of a center of gravity outside the allowable limits, which is both inefficient and dangerous to fly, as recognized by Long ([0003]).
However, neither Cabos, Kumar, nor Long outright teach high speed aircraft performance calculation as a function of the center of gravity and actual operational specifications of the aircraft. Moser teaches a system for varying a wing camber of an aircraft wing, comprising:
and a high-speed performance computing application configured to compute high speed performances of the aircraft as a function of the computed center of gravity, and as a function of actual operational specifications of the aircraft,
Moser teaches (Col. 17 lines 1-9) that "In FIG. 24, in the load alleviation mode 524 [i.e., a high-speed performance computing application] during an early stage of the mission, the flight control computer 450 may continuously compute the optimum slat setting 174 and optimum flap setting 264 for each one of the inboard and outboard slats 154, 156 and flaps 244, 246 based on aircraft state data 500 such as aircraft gross weight 502 [i.e., an actual operational specification of the aircraft] and aircraft center of gravity 504.The load alleviation mode 524 may be automatically activated at relatively high gross weights when the aircraft 100 is in cruise flight at cruising speeds [i.e., high speed performance]."
the method comprising computing the proposed flight data via the proposed flight data calculating unit using at least the high-speed performance computing application.
Moser teaches (Col. 17 lines 1-9) that "In FIG. 24, in the load alleviation mode 524 [i.e., the high-speed performance computing application] during an early stage of the mission, the flight control computer 450 [i.e., a proposed flight data calculating unit] may continuously compute the optimum slat setting 174 and optimum flap setting 264 for each one of the inboard and outboard slats 154, 156 and flaps 244, 246 based on aircraft state data 500 such as aircraft gross weight 502 and aircraft center of gravity 504.The load alleviation mode 524 may be automatically activated at relatively high gross weights when the aircraft 100 is in cruise flight at cruising speeds."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos, Kumar, and Long to incorporate the teachings of Moser to provide a method for establishing an operational flight plan of an aircraft including a high-speed performance calculating unit which is configured to compute high speed performances of the aircraft as a function of the center of gravity and as a function of actual operational specifications of the aircraft, and a proposed flight data calculating unit configured to compute the proposed flight data using at least the high-speed performance computing application. Doing so would serve to continually optimize the proposed flight data while operating at cruising speeds, as recognized by Moser (Col. 17 lines 1-9).

Claims 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabos and Kumar in view of LaPorte et al. (US 8,660,720 B2), hereinafter LaPorte.

Regarding claim 12, Cabos and Kumar teach the aforementioned limitations of claim 1. However, neither Cabos nor Kumar outright teach computing a weight at takeoff or landing to determine a maximum weight of the aircraft for takeoff/landing. LaPorte teaches a method and device for determining a takeoff trajectory allowing to maximize the takeoff weight of an aircraft, comprising:
the proposed flight data calculating unit is configured to compute a weight at takeoff or landing of the aircraft on a given terrain, using a low-speed performance determining application configured to determine a maximum weight of the aircraft allowing the aircraft to take off and/or land on the given terrain.
LaPorte teaches (Col. 3 lines 23-37): "In a preferred embodiment, at step b), the following steps are automatically implemented: b1) from the lateral profile of the standard takeoff trajectory, an initial maximum weight and initial characteristic speeds are determined allowing to carry out a takeoff on said standard takeoff trajectory; b2) by a first evaluator [i.e., a proposed flight data calculating unit] (carrying out iterative processing [i.e., running a low-speed performance determining application]) a maximum takeoff weight and associated characteristic speeds are determined, relating to a given auxiliary trajectory and to nominal conditions, as well as dimensioning obstacles [i.e., obstacles in the surrounding terrain] for such nominal conditions, said first evaluator using, to this end, said initial maximum weight and said initial characteristic speeds, as well as an additional set of obstacles and piloting instructions describing an auxiliary takeoff trajectory;…"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kumar to incorporate the teachings of LaPorte to provide an aircraft operational flight plan establishing system wherein the proposed flight calculating unit is configured to compute a weight at takeoff or landing of the aircraft on a given terrain using a low-speed performance determining application. Doing so would allow the system to determine the feasibility of a takeoff with respect to the maximum takeoff weight and regulatory constraints, as recognized by LaPorte (Col. 2 lines 24-36).

Regarding claim 19, Cabos teaches an aircraft operational flight plan establishing system, comprising:
a basic flight data acquisition unit configured to acquire basic flight data from an external flight plan development system,
Cabos teaches ([0055]) that "FIG. 3 shows a data exchange diagram of a flight planning system 50, which is part of the flight information system 10 on board the aircraft 11. The flight planning system 50 comprises a flight planning unit 51 which is realized as one of the onboard applications 36 the airborne system 34 of FIG. 2. The flight planning unit 51 is connected to a main data assembly 52 via a secure channel 33 [i.e., flight planning unit 51 serves as a basic flight data acquisition unit connected to main data assembly 52]. A main database 54 of the main data assembly 52 is connected to an external data source 35 and an airline data source 56." FIG. 3 (shown above) demonstrates that the airline data source 56 includes information pertaining to maintenance, engineering, schedule, mission data, and operations control – all information one of ordinary skill in the art would understand as basic flight data. Cabos further teaches ([0060]): "FIG. 4 shows a generation process for mission data subsets. Mission data subsets are the data and information which refers to a particular flight or mission of an aircraft and which is stored in the main data assembly 52 of the ground-based component. A mission data subset is passed to the aircraft system 34 by Bluetooth or satellite or portable data carrier such as a USB device."
an aircraft actual operational specifications acquisition unit configured to acquire actual operational specifications of the aircraft intended to perform the flight according to an operational flight plan, the actual operational specifications including an airplane context;
Cabos teaches ([0057]): "The flight planning unit 51 obtains input data via the secure channel 53. The input data which is provided by the ground-based components to the airborne system 34 may include data published by the airline's commercial scheduling department, engineering and maintenance, crew management, loading data relating to the expected number of passengers, and expected freight and cargo load, navigational data, including over flight permissions, aircraft specific data, including the Minimum Equipment List (MEL) status of the aircraft 11, and NOTAM and weather data and information." Cabos further teaches ([0093]): "The flight optimization module 61 carries out the vertical optimization taking into account the fuel carried onboard, performance information provided by the airline, such as the rate at which the engines burn the fuel..." 
However, Cabos does not outright teach basic flight data comprising theoretical and proposed fuel weights to be loaded into the aircraft, airplane context comprising at least constraints related to a particular state of the aircraft in terms of defects and/or failures on one of several pieces of equipment of the aircraft, and a viewer/display manager configured to display the theoretical and proposed fuel weights. Kumar teaches methods and an apparatus for providing fuel tankering data onboard an aircraft, comprising:
the basic flight data comprising at least one theoretical fuel weight to be loaded into an aircraft;
Kumar teaches ([0016]): "A fuel tankering recommendation is a recommended amount of fuel uplift to be made at each stopover to attain optimal fuel costs for a trip composed of multiple legs." ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308)." As the fuel tankering recommendations of Kumar are specifically made with respect to a trip composed of multiple legs, one of ordinary skill in the art would recognize such a fuel weight as basic flight data comprising at least one theoretical fuel weight to be loaded into the aircraft. Accordingly, one would be motivated to combine the teachings of Cabos and Kumar such that the theoretical fuel weight of Kumar are included in the basic flight data of Cabos which are communicated from an external flight plan development system present at a flight plan provider.
a proposed flight data calculating unit configured to calculate, before the flight, proposed flight data including at least one proposed total weight of fuel corresponding to the at least one theoretical weight,
Kumar teaches ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308). One suitable methodology for computing the fuel tankering recommendations is described below with reference to FIG. 4." Kumar further teaches ([0038]): "FIG. 4 is a flow chart that illustrates an embodiment of a process 400 for computing fuel tankering recommendations... First, the process 400 calculates a cost of carry factor and a dynamic maximum fuel capacity (step 402)..." Kumar even further teaches ([0053]): "The process 400 then identifies one or more of the subset of permutations associated with the lowest costs of the plurality of costs, wherein the fuel tankering recommendations comprise the one or more of the subset of permutations (step 416). In certain embodiments, the process 400 identifies one lowest-cost option for fuel tankering by determining which of the subset of permutations is associated with the lowest monetary cost. In some embodiments, however, the process 400 identifies a particular number of lowest-cost options for fuel tankering by recognizing that particular number of the subset of permutations associated with the lowest monetary cost." 
the proposed flight data being calculated based on the actual operational specifications of the aircraft and on at least one specified trajectory of the aircraft;
Kumar teaches ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308). One suitable methodology for computing the fuel tankering recommendations is described below with reference to FIG. 4." Kumar further teaches ([0038]): "FIG. 4 is a flow chart that illustrates an embodiment of a process 400 for computing fuel tankering recommendations... First, the process 400 calculates a cost of carry factor and a dynamic maximum fuel capacity (step 402)..." Kumar even further teaches ([0053]): "The process 400 then identifies one or more of the subset of permutations associated with the lowest costs of the plurality of costs, wherein the fuel tankering recommendations comprise the one or more of the subset of permutations (step 416). In certain embodiments, the process 400 identifies one lowest-cost option for fuel tankering by determining which of the subset of permutations is associated with the lowest monetary cost. In some embodiments, however, the process 400 identifies a particular number of lowest-cost options for fuel tankering by recognizing that particular number of the subset of permutations associated with the lowest monetary cost." The calculations performed in paragraphs [0051]-[0052] demonstrate that aircraft wear and tear, an aspect of the actual operational specifications of the aircraft, is used in determining the fuel tankering recommendations.
a viewer, and a display manager on the viewer, configured to display, on the viewer, a proposed flight data display window including at least the proposed weight of fuel,
Kumar teaches ([0033]): "The display device 212 is configured to display various icons, text, and/or graphical elements associated with fuel tankering recommendations, including… fuel onboard data, fuel uplift data… The at least one processor 202, the user interface 206, and the display device 212 are cooperatively configured to display, render, or otherwise convey one or more graphical representations or images associated with fuel tankering recommendations on the display device 212..." Kumar teaches ([0035]): "The process 300 then computes, by the at least one processor, fuel tankering recommendations for one or more combinations of the flight plan (step 306), and presents the fuel tankering recommendations via a display device (step 308). One suitable methodology for computing the fuel tankering recommendations is described below with reference to FIG. 4." Kumar even further teaches "The process 400 then identifies one or more of the subset of permutations associated with the lowest costs of the plurality of costs, wherein the fuel tankering recommendations comprise the one or more of the subset of permutations (step 416). In certain embodiments, the process 400 identifies one lowest-cost option for fuel tankering by determining which of the subset of permutations is associated with the lowest monetary cost. In some embodiments, however, the process 400 identifies a particular number of lowest-cost options for fuel tankering by recognizing that particular number of the subset of permutations associated with the lowest monetary cost." From the above citations, it is evident that multiple fuel tankering recommendations are intended to be displayed. Though not outright stated, it would be obvious to display the lowest-cost option of paragraph [0053] (i.e., the proposed value of the weight of fuel) in order to allow for a reduction of costs.
wherein the aircraft actual operational specifications acquisition unit is configured to acquire defect, failure and/or dispatch data from the aircraft,
Kumar teaches ([0021]): "The server system 108 may store and provide any type of data used to calculate fuel tankering recommendations. Such data may include, without limitation: flight plan data, runway analysis data, aircraft weight and balance data, aircraft wear and tear data..." Kumar further teaches ([0024]): “During typical operation, the computing device 102 obtains relevant data associated with the fuel tankering and fuel consumption of the aircraft 104 from the one or more avionics systems 106 and the remote system 108. The computing device 102 then uses the relevant data to compute fuel tankering recommendations for a current flight route of the aircraft…” Paragraph [0018] specifically indicates that one or more avionics systems 106 are onboard the aircraft 104. As paragraph [0021] indicates, aircraft wear and tear is included in the list of types of data used to calculate fuel tankering recommendations.
the airplane context including structural data relative to the aircraft and/or the defect, failure and/or dispatch data of the aircraft,
Kumar teaches ([0021]): "The server system 108 may store and provide any type of data used to calculate fuel tankering recommendations. Such data may include, without limitation: flight plan data, runway analysis data, aircraft weight and balance data, aircraft wear and tear data..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos to incorporate the teachings of Kumar to provide basic flight data comprising theoretical and proposed fuel weights to be loaded into the aircraft, airplane context comprising at least constraints related to a particular state of the aircraft in terms of defects and/or failures on one of several pieces of equipment of the aircraft, and a viewer/display manager configured to display the theoretical and proposed fuel weights. Cabos and Kumar are each directed to aspects of aircraft flight management. Accordingly, one of ordinary skill in the art would find it advantageous to incorporate the teachings of Kumar, as doing so beneficially allows for the determination of fuel weight recommendations which require the smallest amount of fuel for cost-saving purposes, as recognized by Kumar ([0053]). Further, presenting the theoretical and proposed fuel weights advantageously serves to allow for recalculation of the flight plan based on user input, resulting in accurate impacts of the fuel plan on other parameters such as time of flight, as recognized by Kumar ([0036]).
However, neither Cabos nor Kumar outright teach configuring the proposed flight calculating unit to compute a weight at takeoff or landing of the aircraft on a given terrain using a low-speed performance determining application. LaPorte teaches a method and device for determining a takeoff trajectory allowing to maximize the takeoff weight of an aircraft, comprising:
wherein the proposed flight data includes a weight at takeoff or landing of the aircraft on a given terrain, 
LaPorte teaches (Col. 3 lines 23-37): "In a preferred embodiment, at step b), the following steps are automatically implemented: b1) from the lateral profile of the standard takeoff trajectory, an initial maximum weight and initial characteristic speeds are determined allowing to carry out a takeoff on said standard takeoff trajectory; b2) by a first evaluator (carrying out iterative processing) a maximum takeoff weight and associated characteristic speeds are determined, relating to a given auxiliary trajectory and to nominal conditions, as well as dimensioning obstacles [i.e., obstacles in the surrounding terrain] for such nominal conditions, said first evaluator using, to this end, said initial maximum weight and said initial characteristic speeds, as well as an additional set of obstacles and piloting instructions describing an auxiliary takeoff trajectory;…"
the proposed flight data calculating unit being configured to compute the weight at takeoff or landing of the aircraft on a given terrain, using a low-speed performance determining application configured to determine a maximum weight of the aircraft allowing the aircraft to take off and/or land on the given terrain based on the airplane context.
LaPorte teaches (Col. 3 lines 23-37): "In a preferred embodiment, at step b), the following steps are automatically implemented: b1) from the lateral profile of the standard takeoff trajectory, an initial maximum weight and initial characteristic speeds are determined allowing to carry out a takeoff on said standard takeoff trajectory; b2) by a first evaluator [i.e., a proposed flight data calculating unit] (carrying out iterative processing [i.e., running a low-speed performance determining application]) a maximum takeoff weight and associated characteristic speeds are determined, relating to a given auxiliary trajectory and to nominal conditions, as well as dimensioning obstacles [i.e., obstacles in the surrounding terrain] for such nominal conditions, said first evaluator using, to this end, said initial maximum weight and said initial characteristic speeds, as well as an additional set of obstacles and piloting instructions describing an auxiliary takeoff trajectory;…"
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kumar to incorporate the teachings of LaPorte to provide an aircraft operational flight plan establishing system wherein the proposed flight calculating unit is configured to compute a weight at takeoff or landing of the aircraft on a given terrain using a low-speed performance determining application. Doing so would allow the system to determine the feasibility of a takeoff with respect to the maximum takeoff weight and regulatory constraints, as recognized by LaPorte (Col. 2 lines 24-36).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cabos and Kumar in view of Vana et al. (US 2020/0027363 A1), hereinafter Vana.

Regarding claim 22, Cabos and Kumar teach the aforementioned limitations of claim 1. However, neither Cabos nor Kumar outright teach that the airplane context includes the presence of options including structural modifications mounted on the aircraft and/or usage constraints related to dispatches. Vana teaches an aircraft ground collision avoidance system, comprising:
wherein the airplane context includes the presence of options including structural modifications mounted on the aircraft and/or usage constraints related to dispatches.
Vana teaches ([0034]): “The location and position of a scanning LiDAR device on an aircraft fuselage exterior or on a structure attached to the fuselage may be ideally selected to enable the scanning LiDAR device to obtain a panoramic three-dimensional view of a desired portion of the aircraft's exterior environment and the surrounding ramp and to communicate this panoramic three-dimensional view to the cockpit… In accordance with the present invention, it is contemplated that scanning LiDAR devices may be sized to add minimal weight to the aircraft and to facilitate their mounting in any desired location on an aircraft exterior without compromising the aircraft's aerodynamic profile.” Vana further teaches ([0035]): “Ideally, scanning LiDAR devices are mounted on aircraft structures in exterior locations that will afford the desired panoramic three-dimensional point of view during ground travel and that will also not interfere with the aircraft's aerodynamic profile during flight. There are a number of potential locations that may meet these criteria on the exterior of an aircraft, in or on the ground-facing portion of the fuselage and structures attached to the ground-facing portion of the fuselage, including nose and/or main landing gear structures.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Cabos and Kumar to incorporate the teachings of Vana to provide that the airplane context includes the presence of options including structural modifications mounted on the aircraft and/or usage constraints related to dispatches. Incorporating the teachings of Vana would be advantageous, as considering the location, position, and size/weight of structural modifications mounted on the aircraft (e.g., a scanning LiDAR device) serves to facilitate mounting in any desired location on an aircraft exterior without compromising the aircraft’s aerodynamic profile, as recognized by Vana ([0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Breban (US 9,950,809 B2) teaches a system for assisting in a dispatch decision of an aircraft, based on at least one defect or fault datum of the aircraft received from an acquisition module.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.T.G./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662